People v Wood (2020 NY Slip Op 05636)





People v Wood


2020 NY Slip Op 05636


Decided on October 9, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 9, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, CURRAN, AND WINSLOW, JJ.


571 KA 18-00495

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vMATTHEW J. WOOD, DEFENDANT-APPELLANT. 


ROSEMARIE RICHARDS, GILBERTSVILLE, FOR DEFENDANT-APPELLANT.
BROOKS T. BAKER, DISTRICT ATTORNEY, BATH (JOHN C. TUNNEY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Steuben County Court (Joseph W. Latham, J.), rendered April 24, 2017. The judgment convicted defendant, upon a jury verdict, of unlawful imprisonment in the first degree and obstructing governmental administration in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon a jury verdict, of unlawful imprisonment in the first degree (Penal Law § 135.10) and obstructing governmental administration in the second degree (§ 195.05). Defendant's challenges to the legal sufficiency of the evidence underlying his conviction are unpreserved for appellate review (see People v Geddis, 173 AD3d 1724, 1725 [4th Dept 2019]). Moreover, viewing the evidence in light of the elements of the crimes as charged to the jury, we conclude that the verdict is not against the weight of the evidence (see generally People v Danielson, 9 NY3d 342, 349 [2007]; People v Bleakley, 69 NY2d 490, 495 [1987]). Finally, we reject defendant's contention that he was denied meaningful representation (see generally People v Baldi, 54 NY2d 137, 147 [1981]).
Entered: October 9, 2020
Mark W. Bennett
Clerk of the Court